DETAILED ACTION
Examiner’s Comment

This communication is in response to the Amendment filed 15 February 2022.
Claims 1-18 are currently pending.  In the Amendment filed 15 February 2022, claims 1, 2, 8, 9 and 14 are amended.
As a result of the Amendment filed 15 February 2022, claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the abstract is withdrawn as necessitated by the Amendment. 

Drawings
The objections to the drawings are withdrawn as necessitated by Amendment.

Claim Objections
The objections to claims 8 and 9 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n) are withdrawn as necessitated by Amendment.  
The objections to claims 1, 2 and 14 are withdrawn as necessitated by Amendment.

Response to Arguments
Applicant’s arguments filed with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167